NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BILLIE MASON KAY,
Petitioner,
V. -,
MERIT SYSTEMS PROTECTION BOARD,
Respondent. `
2010-3187
Petition for review of the Merit Systen1s Pr0tecti0n
Board in case no. AT0831100521-I-1.
ON MOTION
ORDER
Up0n consideration of the motion to reform the official
caption to designate the Merit SysteIns Protection Board
as the respondent,
IT ls 0RDERE1') THAT:
The motion is granted The revised official caption is
reflected above.

KAY V. MSPB 2
FoR THE COURT
N9V 33 mo 131 Jan H0rba1y
Date J an I'Iorba1y
C1erk
cc: Billie Mason Kay
Nelson R. Richards, Esq.
Sara Rearden, Esq.
320 "*‘~T,2e2§.FSZ.‘t"§':s*¢t=J°“
NUV 23 2010
.|AN HORBALY
CLE¥K